Citation Nr: 0914349	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
chronic headaches to include migraines and vascular 
headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to August 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO), which determined 
that new and material evidence had not been received to 
reopen the Veteran's claim of entitlement to service 
connection for chronic headaches. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks to reopen his claim for service connection 
for chronic headaches to include migraines and vascular 
headaches.  This claim was originally denied in the September 
1971 rating decision.  The Veteran did not appeal this 
denial.  He was again notified of the denial of this claim in 
an April 1978 letter.  He did not appeal the decision at that 
time either.  He filed a statement in September 2001 
requesting that this claim be reopened. 

In September 2002, VA sent her a letter explaining that new 
and material evidence is required before the claim can be 
reopened. However, under Kent v. Nicholson, 
20 Vet. App. 1 (2006), there are new VA notice requirements 
for new and material evidence claims. In particular, under 
Kent, VA must notify the Veteran of the elements of his claim 
and of the definition of "new and material evidence."  The 
September 2002 letter defined new and material evidence, and 
an October 2004 letter notified the Veteran of the elements 
of a service connection claim.  Kent also requires that VA 
give the Veteran notice of precisely what evidence is 
necessary to reopen the claim, depending upon the basis of 
the previous denial. Neither the September 2002 letter, nor 
the October 2004 letter, satisfies the requirements of Kent.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to the Veteran in this case is not in conformity 
with the Court's Dingess decision. 

While the Board regrets the delay, in order to ensure that 
the Veteran's due process rights are met, this matter must be 
remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under both Kent and Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the Veteran, including issuing 
corrective notice fully compliant with 38 
C.F.R. § 3.159(b) (2008), Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




